Citation Nr: 0203060	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-21 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of an eye 
injury.

2.  Entitlement to service connection for a skin disability 
of the feet, claimed as jungle rot.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as being due to exposure to 
Agent Orange.

4.  Entitlement to a compensable evaluation for residuals of 
shell fragment wounds to the left shoulder, right side of 
face, left wrist and right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than twenty years, 
prior to his retirement in October 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Regional Office (RO) that denied service connection for 
residuals of an eye injury, a skin disability of the feet, 
claimed as jungle rot and for chronic obstructive pulmonary 
disease, to include as being due to exposure to Agent Orange.  
In addition, the RO confirmed and continued the 
noncompensable evaluation assigned for residuals of fragment 
wounds of the left shoulder, the right side of the face, left 
wrist and right hip.  When this case was before the Board in 
February 1998, it was remanded, in pertinent part, for 
additional development of the record.  As the requested 
actions have been accomplished, the case is again before the 
Board for appellate consideration.  


FINDINGS OF FACT

1.  Refractive error is the only eye problem shown during 
service or thereafter.

2.  A skin disability of the feet, claimed as jungle rot, was 
not present in service, and has not been documented following 
the veteran's retirement from service.

3.  The veteran served in Vietnam.

4.  Chronic obstructive pulmonary disease was not present 
during service or for many years thereafter, and has not been 
shown to be etiologically related either to service or Agent 
Orange exposure.

5.  The residuals of the fragment wound of the left shoulder 
are manifested by slight limitation of motion and pain.

6.  The scar of the right face is not tender or painful.

7.  There is limitation of motion of the left wrist, with 
pain on motion.

8.  The right hip disability is manifested by limitation of 
motion with pain.


CONCLUSIONS OF LAW

1.  Residuals of an eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303(c) (2001).

2.  A skin disability of the feet, claimed as jungle rot, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 3.303(d) (2001).

3.  Chronic obstructive pulmonary disease, to include as 
being due to Agent Orange exposure, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.309 (2001).  

4.  The criteria for a 10 percent evaluation for residuals of 
a fragment wound of the left shoulder have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).

5.  A compensable evaluation for residuals of a fragment 
wound of the right side of the face is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).

6.  The criteria for a 10 percent evaluation for residuals of 
a fragment wound of the left wrist have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2001).

7.  The criteria for a 10 percent evaluation for residuals of 
a fragment wound of the right hip have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5252 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated he is 
in receipt of any additional private medical treatment.  The 
RO has obtained the veteran's VA medical treatment records.  
Additionally, the RO provided the veteran with several 
examinations in relation to the disabilities at issue.  

The record discloses that the December 1995 rating decision 
provided the veteran with the reasons and bases for the 
denial of service connection and for the continuation of the 
noncompensable evaluation for the residuals of his fragment 
wounds.  The March 1996 statement of the case and the April 
1996, October 1998, July 2000 and July 2001 supplemental 
statements of the case provided the veteran with the 
applicable criteria for a grant of service connection and the 
schedular criteria for a higher rating for the veteran's 
service-connected residuals of fragment wounds.  These 
notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, The American Legion.  
These notifications were not returned by the United States 
Postal Service as undeliverable, see Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

On a report of medical history in November 1961, tinea pedis 
was noted.  It was indicated that it was not considered 
disqualifying.  On a report of medical history in April 1973, 
in conjunction with a re-enlistment examination, the veteran 
indicated that he had been wounded in the right side of his 
face, the left shoulder, left wrist and right hip in Vietnam.  
In June 1975, the veteran related that his left eye became 
bloodshot if he read.  The veteran was treated for possible 
bronchitis in July 1978.  He was advised to return to the 
clinic as necessary.  He was next seen for an upper 
respiratory infection in April 1979.  On the discharge 
examination in September 1983, the eyes, pupils, an 
ophthalmoscopic examination and ocular motility were normal.  
A clinical evaluation of the lungs and chest and the skin and 
feet was normal.  Distant vision was 20/25 in each eye.  A 
chest X-ray study revealed no active disease.

An Agent Orange examination was conducted by the VA in 
January 1995.  The veteran stated that his eyes were going 
bad and that he needed glasses.  He also reported having 
jungle rot on his feet and that the first episode occurred 
while he was in service.  On a review of systems, it was 
noted that the veteran had just obtained glasses and that he 
had no problems with seeing at that time.  He had no blurred 
or double vision, and no flashing or spots.  An examination 
of the eyes disclosed that the pupils were equal, round and 
reactive to light and accommodation.  The extraocular muscles 
were intact and the fundi benign. The sclerae and 
conjunctivae were clear.  Visual fields were within normal 
limits to gross confrontation.  There was no nystagmus.  The 
lungs were clear to auscultation, with normal diaphragmatic 
excursion.  He was normal to percussion and there was no 
tactile fremitus.  Breath sounds were somewhat diminished 
with mild inspiratory wheezes.  The pertinent diagnoses were 
tinea pedis with onychomycosis of the left great toenail and 
chronic obstructive pulmonary disease.

The veteran was admitted to a private hospital in March 1995 
for complaints including shortness of breath.  The pertinent 
final diagnosis was acute and severe tracheobronchitis.

A VA examination of the eyes was conducted in September 1995.  
The veteran did not complain of problems with his eyes or 
vision.  Best corrected visual acuity was 20/40 in each eye.  
No diplopia was present and visual field confrontation showed 
intact fields in both eyes.  A slit lamp examination revealed 
normal eyelids and clear cornea in each eye.  The deep 
anterior chamber was quiet in each eye.  The iris was normal, 
and there was mild nuclear sclerosis in both eyes.  An 
examination of the fundi showed a cup disk ratio of 0.6 with 
the presence of good rim.  The macula was flat and there were 
no holes in the peripheral retina.  The diagnosis was 
decreased visual acuity in both eyes.  

The veteran was afforded a VA examination of the skin in 
September 1995.  He complained of jungle rot since service.  
He reported a rash and itching on both feet for many years.  
He stated that he treated the symptoms daily with foot powder 
with some control, but no real resolution.  On inspection, 
the veteran had interdigital chaffing and skin sloughing, 
with mild erythema of the left great toe.  There was no 
tenderness on palpation of the left great toe or of the feet.  
The findings were consistent with tinea pedis.  The diagnosis 
was tinea pedis.

The veteran was also afforded a VA examination of the lungs 
in September 1995.  The past medical history included chronic 
obstructive pulmonary disease.  The veteran stated that he 
had shortness of breath with minimal exertion and when 
exposed to extremely hot or cold temperature.  He also 
related that he had had pneumonia earlier that year.  It was 
indicated that he was on medications for his breathing 
disorder.  An examination disclosed that the lungs were clear 
to auscultation.  A chest X-ray study revealed no evidence of 
an acute pulmonary infiltrate.  There were mild bilateral 
bronchopulmonary changes, and no evidence of pleural fluid.  
A pulmonary function study was interpreted as showing 
moderate to severe small airway disease.  The diagnoses were 
chronic obstructive pulmonary disease and history of recent 
pneumonia.

In September 1995, a VA examination of the joints was also 
performed.  The veteran complained of pain in the wrists, 
bilateral hip pain and bilateral shoulder pain.  An 
examination revealed that the left wrist was normal on 
inspection.  Extension of the left wrist was to 60 degrees; 
flexion was to 90 degrees; radial deviation was to 20 
degrees; and ulnar deviation was to 50 degrees.  Forward 
flexion of the left shoulder was to 180 degrees; extension 
was to 50 degrees; internal and external rotation were to 90 
degrees; abduction was to 180 degrees; and adduction was to 
50 degrees.  No crepitus was palpated with range of motion of 
the left shoulder.  The right hip was nontender on palpation 
and normal on inspection.  Range of motion of the hip with 
the knee straight was 75 degrees flexion; and 15 degrees 
hyperextension.  With the knee flexed, hip flexion was to 120 
degrees and extension was to 0 degrees.  Abduction was to 45 
degrees; adduction was to 30 degrees; internal rotation was 
to 40 degrees; and external rotation was to 45 degrees.  X-
ray studies showed small metallic fragments in the left 
humerus and left wrist.  An X-ray study of the right hip 
showed no definite radiological evidence of recent fracture, 
dislocation or any other gross osseous pathology.  The 
pertinent diagnoses were minimal degenerative changes in the 
left wrist, with shrapnel present in the soft tissue of the 
wrist and subjective hip pain, with negative findings on X-
ray study.

A VA scars examination was conducted in June 1998.  The 
veteran complained of left shoulder pain.  He described pain, 
stiffness and weakness that limited his range of motion and 
use of the left arm.  He also complained of left wrist pain 
with decreased range of motion and decreased strength, as 
well as swelling.  He related that he had hip pain that was 
worse with damp and cold weather.  An examination showed four 
scars.  There was a scar that started at the distal portion 
of the "left" eyebrow and ran along the orbital ridge down 
to the zygoma.  There were additional scars on the left 
wrist, left deltoid and the gluteus maximus.  There was no 
evidence of tenderness/adherence.  The texture of all the 
scars was normal.  There was no evidence of ulceration or 
breakdown of the skin.  The scars were not elevated or 
depressed.  There was no loss of underlying tissue.  There 
was no evidence of inflammation, edema or keloid formation, 
although the veteran complained of swelling in the wrist.  No 
swelling was evident on the examination.  The scars were the 
same color as the other skin.  There was no obvious 
disfigurement or evidence of burn.  There was no evidence of 
limitation of motion by the scar itself, however the veteran 
had decreased range of motion of the left wrist.  Color 
photographs were associated with the examination report.  The 
diagnoses were multiple scars secondary to trauma/combat, 
with minimal disfigurement and decreased range of motion in 
the left wrist secondary to the trauma and not the scar 
itself.  

The veteran was again afforded an examination for scars by 
the VA in July 1999.  He reported an intermittent ache in the 
right side of his face.  He related that this was worse in 
cold weather.  He had a constant ache in the left wrist with 
intermittent swelling and stiffness.  He claimed that he had 
decreased strength and decreased grip in the left hand.  The 
veteran described intermittent aching pain in the left 
shoulder, as well as occasional swelling and stiffness.  He 
reported right hip pain.  An examination revealed that there 
were well-healed scars on the left wrist, the left thenar 
eminence and the posterior right gluteus maximus.  There was 
no ulceration, inflammation, edema or keloid formation of any 
of the scars.  There was no adherence or underlying tissue 
loss of any of the scars.  There was no elevation or 
depression of the scars.  The texture of the scars was 
normal.  The scars were nontender to palpation.  The 
diagnoses were shrapnel injuries to the right face, left 
shoulder, left wrist and right hip, with resultant scarring.

A VA examination of the muscles was conducted in July 1999.  
The veteran reported that he was hit in the right side of his 
face by artillery in service and that shrapnel fragments were 
removed.  He recalled blindness in the right eye for a short 
period of time.  He maintained that he had not had any 
further treatment for this injury.  He complained of an 
intermittent ache in the right side of his face that was 
worse in cold weather.  He had no difficulty chewing or 
swallowing food.  He related that he had a constant ache in 
the left wrist and hand.  He indicated that there was 
swelling at times from the left wrist to the left thumb.  The 
veteran denied redness or warmth.  He said that there was 
stiffness in the left wrist at times, as well as some 
numbness and tingling.  He noted that he had weakness in the 
left hand and that he dropped things easily.  He reported 
that certain movements made the pain worse.  He also 
described intermittent aching pain, swelling and stiffness in 
the left shoulder.  Finally, he stated that he had a constant 
dull ache in the right hip.  He noted that he used a cane at 
times to assist in ambulation.  

An examination revealed that the facial muscles appeared 
symmetrical  There was no muscle atrophy or muscle 
herniation.  Muscle strength was 5+/5.  It was reported that 
the injury to the left shoulder involved Muscle Group III.  
There was no muscle atrophy or muscle herniation.  The injury 
to the left wrist involved Muscle Group VII.  There was no 
muscle atrophy or herniation.  The muscle strength of the 
upper extremities was 5+/5.  There was decreased grip 
strength in the left hand compared to the right hand.  The 
injury to the right hip involved Muscle Group XVII.  There 
was no muscle atrophy or herniation.  Muscle strength of the 
lower extremities was 5+/5.  The diagnoses were shrapnel 
injury to the right face; shrapnel injury to the left 
shoulder with decreased range of motion; shrapnel injury to 
the left wrist, with decreased range of motion of the left 
wrist and decreased grip strength of the left hand; and 
shrapnel injury to the right hip, with decreased range of 
motion.

The veteran was afforded a VA examination of the joints in 
July 1999.  His complaints were similar to those described 
above.  It was noted that the veteran was right-handed.  An 
examination of the left shoulder revealed no joint deformity, 
swelling, erythema or warmth.  There was reported tenderness 
on palpation of the left shoulder at the medial to proximal 
humerus.  Forward flexion was to 100 degrees; abduction was 
to 90 degrees; and internal and external rotation were to 90 
degrees.  There was no joint deformity, swelling, erythema or 
warmth of the left wrist.  There was reported tenderness on 
palpation of the left wrist joints.  Dorsiflexion was to 55 
degrees; palmar flexion was to 75 degrees; radial deviation 
was to 20 degrees; and ulnar deviation was to 40 degrees.  
There was no joint deformity, swelling, erythema or warmth of 
the right hip. The hip was nontender on palpation.  Flexion 
was to 120 degrees; extension was to 30 degrees; adduction 
was to 25 degrees; abduction was to 45 degrees; external 
rotation was to 50 degrees and internal rotation was to 35 
degrees.  The veteran reported discomfort in the right hip 
with range of motion.  His gait was normal.  

An X-ray study of the left shoulder showed a small metallic 
density.  The impression was that there was no demonstrable 
gross osseous pathology of the left shoulder.  An X-ray study 
of the left wrist revealed a small metallic foreign object in 
the soft tissue in the lateral aspect of the left wrist.  The 
impression was minimal degenerative changes in the left wrist 
joint.  An X-ray study of the right hip revealed no 
demonstrable gross osseous pathology in the right hip.  The 
diagnoses were shrapnel injury to the left shoulder, with a 
small metal density in the soft tissue medial to the proximal 
humerus; shrapnel injury to the left wrist, with a small 
metallic object in the soft tissue in the lateral aspect of 
the left wrist and mild degenerative changes; and shrapnel 
injury to the right hip.

VA outpatient treatment records disclose that the veteran was 
seen in January 2000.  The examiner, a nurse practitioner, 
reviewed X-ray studies of the left wrist, left shoulder and 
right hip.  She noted that the X-ray changes in the left 
wrist joint were described as degenerative rather than 
traumatic.  Thus, it could not be concluded that the left 
wrist arthritis resulted from the retained foreign body.  She 
added that the veteran exhibited decreased range of motion of 
the left wrist and decreased grip strength of the left hand, 
but that it was not possible to determine how much loss of 
function was related to the degenerative changes or the 
retention of the foreign body.  The examiner noted that the 
veteran had decreased range of motion of the left shoulder 
and had undue fatigue pain.  She stated that he had 
uncertainty and incoordination of movement in that he had 
trouble coordinating movements and dropped things easily from 
the left hand.  She opined that it was as likely as not that 
the symptoms were related to muscle disability of the 
affected area and that in the absence of other pathology, the 
limitation of function was solely a residual of the muscle 
disability.  Finally, the examiner noted that the veteran had 
decreased range of motion of the right hip and fatigue pain.  
She related that he was unable to walk long distances and had 
difficulty climbing stairs.  She indicated that he had pain 
when sitting for long periods.  It was further noted that the 
veteran had uncertainty of movement at times and had to use a 
cane to ambulate.  She concluded that it was as likely as not 
that the symptoms were related to muscle disability of the 
affected area.  She added that in the absence of other 
pathology, the limitation of function was solely a residual 
of the muscle disability.

In February 2000, the veteran submitted two photographs of 
him that were purportedly taken in service and that appear to 
show an unspecified problem involving his foot and/or ankle.

The veteran was afforded a fee basis examination by the VA in 
December 2000.  The examiner noted that he reviewed the 
medical records sent him by the VA, including X-ray studies 
taken in August of that year.  The veteran described swelling 
in the left wrist almost every day, as well as stiffness.  He 
also noted he had decreased strength in the left hand as 
compared to the right.  He complained of pain in the wrist 
and at the base of the thumb.  He stated that he had 
discomfort and limited motion in the left shoulder.  An 
examination of the left hand and wrist showed no deformity.  
There was a very small scar in the thenar eminence area.  The 
metallic foreign body seen on X-ray study could not be 
palpated or felt with external examination.  This area was 
not tender.  There was normal circulation throughout the hand 
and wrist.  The veteran had normal sensation in all areas of 
the hand and fingers.  Dorsiflexion was to 46 degrees, with 
normal being 60 degrees. Volar flexion was to 60 degrees; 
pronation and supination were both 80 degrees; and radial 
deviation was 35 degrees.  These motions were all noted to be 
normal.  The veteran's hand was noted to be warm.  Grip 
strength was somewhat weaker on the left side, as compared to 
the right.  Pulses throughout the left hand were normal.  The 
veteran complained of some tightness and mild discomfort in 
the left wrist in going through the motions.  He was not 
tender in the thenar area.  

An examination of the left shoulder revealed a 1/2 inch 
shrapnel scar on the anterior shoulder.  This was well-
healed.  The clavicle and acromioclavicular joint were 
negative.  There was no deformity.  Left shoulder flexion was 
to 135 degrees (normal is 180 degrees); abduction was to 105 
degrees (normal is 180 degrees); extension was 40 degrees 
(normal is 50 degrees); internal rotation was 85 degrees 
(normal is 90 degrees); and external rotation was 85 degrees 
(normal is 90 degrees).  The veteran complained of tightness 
and moderate discomfort in going through the motions.  The 
examiner noted that at the ends of the motion, he did not 
feel any crepitation.  An examination of the right hip was 
essentially negative.  The veteran had a small entrance scar 
where the shrapnel hit him but this was removed surgically.  

The examiner noted that the veteran had slight limitation of 
motion in the left wrist and some slight grip weakness.  He 
commented that this should not be caused by or due to 
shrapnel.  He believed that the shrapnel was not causing any 
real problem.  He added that the nerve function throughout 
the hand was normal on examination.  He stated that he 
believed that the veteran probably had some early 
degenerative changes in the wrist joint and that this was the 
cause of his symptoms.  He opined that he did not believe 
that the metallic foreign body in the left shoulder was a 
cause of any specific shoulder problem.  He noted that the 
veteran had some limitation of motion in the shoulder due to 
generalized tightness and stiffness and that he did not 
believe it was secondary to the shrapnel.  



Analysis 

A.  Service connection for residuals of an eye injury, a skin 
condition of the feet, claimed as jungle rot and a lung 
disability, to include as being due to Agent Orange 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Prior to December 27, 2001, for claims involving exposure to 
an herbicide, such as Agent Orange, the law provided that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (the Vietnam era), 
and who have a disease specified by statute, shall be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1116(a)(3) (West 1991); 38 
C.F.R. § 3.307(1) (2001).  The Court has held that "neither 
the statutory nor the regulatory presumption will satisfy the 
incurrence element of [a claim for service connection] where 
the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116 (a) or 38 C.F.R. § 3.309(e)."  
McCartt v. West, 12 Vet. App. 164, 168 (1999) (the Court held 
that because there was no evidence that the appellant had 
developed an enumerated disease, the Board's implicit 
determination that the appellant had presumptive in-service 
exposure is erroneous as a matter of law).  Hence, if a 
veteran does not have a condition listed in VA laws and 
regulations that is presumed to be related to herbicide 
exposure, there is no presumption that the veteran was in 
fact exposed to herbicides in service.

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), including Note 2 (2001).  66 Fed. Reg. 23, 166-
23,169 (May 8, 2001).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

The recent amendments in 38 U.S.C.A. § 1116 essentially 
restore the practice of the VA prior to McCartt.  

The current law is as follows:

Presumptions of service connection for diseases associated 
with exposure to certain herbicide agents; presumption of 
exposure for veterans who served in the Republic of Vietnam 

(a) (1) For the purposes of section 1110 of this title, and 
subject to section 1113 of this title--
		(A) a disease specified in paragraph (2) of this 
subsection becoming manifest as specified in that paragraph 
in a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975; and
		(B) each additional disease (if any) that (i) the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having positive association with exposure to an 
herbicide agent, and (ii) becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and while so serving was 
exposed to that herbicide agent, shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.
	(2) The diseases referred to in paragraph (1)(A) of this 
subsection are the following:
		(A) Non-Hodgkin's lymphoma becoming manifest to a 
degree of disability of 10 percent or more.
		(B) Each soft-tissue sarcoma becoming manifest to a 
degree of disability of 10 percent or more other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.
		(C) Chloracne or another acneform disease 
consistent with chloracne becoming manifest to a degree of 
disability of 10 percent or more within one year after the 
last date on which the veteran performed active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.
		(D) Hodgkin's disease becoming manifest to a degree 
of disability of 10 percent or more.
		(E) Porphyria cutanea tarda becoming manifest to a 
degree of disability of 10 percent or more within a year 
after the last date on which the veteran performed active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.
		(F) Respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) becoming manifest to a degree 
of disability of 10 percent or more 
		(G) Multiple myeloma becoming manifest to a degree 
of disability of 10 percent or more.
		(H) Diabetes Mellitus (Type 2). 

	(3) For purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 

(b)(1) Whenever the Secretary determines, on the basis of 
sound medical and scientific evidence, that a positive 
association exists between (A) the exposure of humans to an 
herbicide agent, and (B) the occurrence of a disease in 
humans, the Secretary shall prescribe regulations providing 
that a presumption of service connection is warranted for 
that disease for the purposes of this section.
	(2) In making determinations for the purpose of this 
subsection, the Secretary shall take into account (A) reports 
received by the Secretary from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, and 
(B) all other sound medical and scientific information and 
analyses available to the Secretary. In evaluating any study 
for the purpose of making such determinations, the Secretary 
shall take into consideration whether the results are 
statistically significant, are capable of replication, and 
withstand peer review.
	(3) An association between the occurrence of a disease 
in humans and exposure to an herbicide agent shall be 
considered to be positive for the purposes of this section if 
the credible evidence for the association is equal to or 
outweighs the credible evidence against the association.

(c) (1) (A) Not later than 60 days after the date on which 
the Secretary receives a report from the National Academy of 
Sciences under section 3 of the Agent Orange Act of 1991, the 
Secretary shall determine whether a presumption of service 
connection is warranted for each disease covered by the 
report. If the Secretary determines that such a presumption 
is warranted, the Secretary, not later than 60 days after 
making the determination, shall issue proposed regulations 
setting forth the Secretary's determination.
		(B) If the Secretary determines that a presumption 
of service connection is not warranted, the Secretary, not 
later than 60 days after making the determination, shall 
publish in the Federal Register a notice of that 
determination. The notice shall include an explanation of the 
scientific basis for that determination. If the disease 
already is included in regulations providing for a 
presumption of service connection, the Secretary, not later 
than 60 days after publication of the notice of a 
determination that the presumption is not warranted, shall 
issue proposed regulations removing the presumption for the 
disease.
	(2) Not later than 90 days after the date on which the 
Secretary issues any proposed regulations under this 
subsection, the Secretary shall issue final regulations. Such 
regulations shall be effective on the date of issuance.

(d) Whenever a disease is removed from regulations prescribed 
under this section--
	(1) a veteran who was awarded compensation for such 
disease on the basis of the presumption provided in 
subsection (a) before the effective date of the removal shall 
continue to be entitled to receive compensation on that 
basis; and
	(2) a survivor of a veteran who was awarded dependency 
and indemnity compensation for the death of a veteran 
resulting from such disease on the basis of such presumption 
shall continue to be entitled to receive dependency and 
indemnity compensation on such basis.

(e) Subsections (b) through (d) shall cease to be effective 
on September 30, 2015 

(f) For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service-connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).

In addition to the above, the veteran is advised that the 
Veterans Claims Assistance Act did not change the basic 
premise required to establish service connection.  A veteran 
seeking disability benefits must establish: (1) status as a 
veteran; (2) the existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) the 
degree of the disability; and (5) the effective date of his 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Initially, with respect to the claim for service connection 
for residuals of an eye injury, the Board acknowledges that 
the veteran's representative argues that the RO did not 
properly adjudicate this claim.  This allegation is simply 
untrue, as it was considered in the December 1995 rating 
decision, and the veteran disagreed with the determination in 
a notice of disagreement submitted in February 1996.  

The Board acknowledges that there are comparatively few 
service medical records and that the RO has made several 
attempts to procure additional records.  The fact remains 
that the available records fail to establish that any eye 
injury occurred during service.  In this regard, the Board 
notes that the veteran was seen in June 1975 with a complaint 
that his left eye became bloodshot if he read.  No 
abnormalities of the eyes were identified on the retirement 
examination in September 1983.  Following service, the Board 
points out that decreased visual acuity of the eyes was shown 
on VA examination in September 1995.  As noted above, 
however, refractive error is not a disability for which 
service connection may be granted.  The evidence in support 
of the veteran's claim consists of his allegations that he 
has an acquired eye disability that is related to service.  
In fact, however, the record demonstrates that the only eye 
disorder that has been identified is refractive error.  The 
Board concludes that the medical evidence is of greater 
probative value than the veteran's assertions concerning the 
presence of an acquired eye disability.  Thus, in the absence 
of any eye disability for which service connection may be 
established, service connection for residuals of an eye 
injury is denied.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  

With respect to the claim for service connection for a skin 
disability of the feet, claimed as jungle rot, the Board 
notes that the available service medical records show that 
the only reference to any foot problem was in November 1961 
when tinea pedis was noted.  It is significant to point out 
that no abnormalities of the skin were found on the 
retirement examination in September 1983.  The Board observes 
that the initial indication of any skin problems involving 
the feet following the veteran's separation from service was 
at the time of a VA Agent Orange examination in January 1995.  
The Board recognizes that the veteran reported on the VA 
examination of the skin in September 1995 that he had had 
jungle rot since service.  While the veteran indicated at 
that time that his first outbreak of "jungle rot" occurred 
in service, there is no objective evidence to support this 
claim.  The photograph he submitted shows an unidentified 
foot or ankle problem, but the fact that there was no 
indication of any skin or foot problem on the retirement 
examination in September 1983 tends to establish that he did 
not have any chronic skin disorder.  This conclusion is 
reinforced by the fact that there is no clinical evidence of 
any treatment for a skin disability within the first year 
following the veteran's retirement from service.  Indeed, the 
initial clinical evidence of tinea pedis was in 1995, more 
than eleven years after the veteran's separation from 
service.  The evidence in support of the veteran's claim for 
service connection for a skin disability of the feet claimed 
as jungle rot consists primarily of his statements concerning 
its origin.  In contrast, the medical findings on examination 
are of greater probative value and fail to establish that the 
veteran has a skin disability of the feet that is related to 
service.  Accordingly, the Board concludes that the weight of 
the evidence is against the claim for a skin disability of 
the feet claimed as jungle rot.  

Finally, the veteran asserts that service connection is 
warranted for chronic obstructive pulmonary disease, to 
include as being due to exposure to Agent Orange.  It is 
conceded that the veteran served in Vietnam.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of the VA entered 
into an agreement with the National Academy of Sciences (NAS) 
to review and summarize the scientific evidence concerning 
the association between exposure to herbicides used in 
Vietnam and various diseases suspected to be associated with 
such exposure.  The NAS was to determine, to the extent 
possible, whether there was a statistical association between 
the suspect disease and herbicide exposure, taking into 
account the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
most recent report, the NAS concluded that the credible 
evidence against an association between respiratory disorders 
(other than certain respiratory cancers) and herbicide 
exposure outweighs the credible evidence for such an 
association, and determined that a positive association did 
not exist.  64 Fed. Reg. 59, 232, at pages 59241-42.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam  (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran does not meet the requirements of 
38 C.F.R.   § 3.309 does not in and of itself preclude him 
from establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused chronic obstructive pulmonary 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In this case, however, the evidence fails to establish that 
the veteran had any lung disorder during service, or that 
chronic obstructive pulmonary disease, which was initially 
documented many years after service, is related to service.  
The Board notes that the service medical records are negative 
for complaints or findings pertaining to chronic obstructive 
pulmonary disease.  The Board observes that a clinical 
evaluation of the lungs and chest on the retirement 
examination in September 1983 revealed no abnormality, and a 
chest X-ray study, likewise, showed no disease process.  
Accordingly, there is no clinical evidence in the service 
medical records that the veteran had any lung disability.  In 
addition, the Board points out that chronic obstructive 
pulmonary disease was first shown on a VA Agent Orange 
examination in January 1995, more than eleven years following 
the veteran's discharge from service.  The veteran has not 
referred to any clinical evidence that would establish that 
chronic obstructive pulmonary disease had its onset in 
service.  The Board concludes that the medical evidence of 
record is of greater probative value than the veteran's 
statements regarding the onset of chronic obstructive 
pulmonary disease.  The Board finds, therefore, that the 
weight of the evidence is against the claim for service 
connection for chronic obstructive pulmonary disease.

In light of the fact that chronic obstructive pulmonary 
disease had its onset many years after service and that there 
is no clinical evidence to show that it is related to 
service, and the conclusion by the NAS that a presumption of 
service connection is not warranted for respiratory disorders 
(other than certain respiratory cancers), the veteran's claim 
must be denied.


B.  An increased rating for shell fragment wounds of the left 
shoulder, right face, left wrist and right hip

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Scars may be rated on limitation on function of part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

A 20 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity when the motion is 
limited to midway between the side and shoulder level or at 
the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A 20 percent evaluation may be assigned for dislocation of 
the clavicle or scapula, or nonunion of the clavicle or 
scapula of the minor extremity with loose movement.  A 10 
percent evaluation may be assigned for nonunion of the 
clavicle or scapula without loose movement or for malunion of 
the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

A 10 percent rating is assignable for limitation of motion of 
the wrist of either the major or minor extremity when 
dorsiflexion is less than 15 degrees or when palmar flexion 
is limited in line with forearm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

A 20 percent evaluation may be assigned for ankylosis of the 
wrist of the minor extremity which is favorable in 20 degrees 
to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (2001).  

A 20 percent evaluation may be assigned for limitation of 
flexion of the thigh to 30 degrees.  When limited to 45 
degrees, a 10 percent evaluation is assignable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252.

As noted above, service connection has been granted for 
residuals of fragment wound of the left shoulder, right side 
of the face, left wrist and right hip.  This disability is 
currently evaluated under the provisions of Diagnostic Code 
7805.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992). In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, it is believed 
that the residuals of the veteran's fragment wounds of the 
left shoulder, left wrist and right hip are most 
appropriately rated pursuant to the Diagnostic Code 
pertaining to range of motion of each affected joint.  The 
Board points out the July 1999 VA examination of the muscles 
revealed that there was no muscle atrophy of the right face, 
left shoulder, left wrist or right hip.  Thus, the provisions 
pertaining to limitation of motion more accurately reflect 
the current disability than the Schedular provisions 
concerning muscle injuries.

A review of the record discloses that some limitation of 
motion of the left shoulder has been demonstrated.  In this 
regard, the Board notes that the VA examination of July 1999 
showed that forward flexion was to 100 degrees.  However, 
this is not a sufficient restriction of motion to warrant a 
compensable evaluation pursuant to the provisions of 
Diagnostic Code 5201.  The Board points out, nevertheless, 
that when the veteran was seen by the VA in January 2000, the 
examiner indicated that there was limitation of motion of the 
left shoulder.  She also stated that the veteran had fatigue 
pain.  The Board has also considered whether factors 
including functional impairment and pain as addressed under 
38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  In light of the 
fact that pain on motion has been documented, the Board finds 
that a 10 percent evaluation is appropriate.  There is no 
basis in the record, given the absence of compensable 
limitation of motion, for an even higher rating.

With respect to the scar on the right side of the face, the 
Board observes that several examinations have failed to show 
tenderness, ulceration, inflammation, edema, keloid formation 
or loss of underlying tissue.  It is significant to point out 
that examination of the scars by the VA in June 1998 
specifically indicated that there was no disfigurement.  In 
addition, the Board notes that the VA examination conducted 
in July 1999 demonstrated that there was no muscle atrophy or 
herniation of the facial muscles.  These medical findings are 
of greater probative value than the veteran's allegations 
regarding the severity of residuals of his facial scar.  The 
Board concludes, therefore, that the weight of the evidence 
is against the claim for an increased rating for a scar on 
the right side of the veteran's face, residual of a fragment 
wound.

With respect to the claim for an increased rating for the 
residuals of a fragment wound of the left wrist, the Board 
observes that several VA examinations have documented 
limitation of motion.  It is noted that the June 1998 VA 
examination diagnosed limitation of motion of the left wrist 
and that it was due to the trauma.  The most recent VA 
examination, conducted in December 2000, indicated that the 
veteran had full range of motion of the left wrist.  The 
extent of the limitation of motion that was shown on the 
examinations does not meet the criteria for a compensable 
rating.  Nonetheless, the Board concludes that a 10 percent 
rating is warranted.  In this regard, the Board observes that 
the July 1999 VA examination of the joints demonstrated that 
there was tenderness on palpation of the left wrist.  While 
range of motion was described as normal on the VA examination 
in December 2000, the examiner commented that the veteran 
reported tightness and discomfort on motion of the left 
wrist.  Under the circumstances of this case, the Board finds 
that a 10 percent evaluation is warranted for the shell 
fragment wound of the left wrist.  See DeLuca, supra.  There 
is no basis in the record for a higher rating.

Finally, with respect to the claim for an increased rating 
for the residuals of the shell fragment wound of the right 
hip, while several VA examinations have demonstrated 
limitation of motion, it was not of such a degree as to 
warrant a compensable rating.  However, the findings of 
discomfort and fatigue pain on motion noted on the VA 
examination of July 1999 and when the veteran was seen in a 
VA outpatient clinic in January 2000 prompt the Board to 
conclude that a 10 percent rating is appropriate.  See 
DeLuca, supra.  There is no basis in the record for a higher 
rating.

Under the benefit of the doubt rule, in order for a claimant 
to prevail, there need not be a preponderance of the evidence 
in the veteran's favor, but only an approximate balance of 
the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  

The Board acknowledges that, following the VA examination in 
December 2000, the examiner commented that he did not believe 
that the shrapnel was causing any real problem involving the 
left shoulder, left wrist or right hip.  However, the VA 
medical provider who saw the veteran in January 2000 
indicated that the symptoms were at least as likely as not 
related to muscle disability of the affected areas.  Thus, 
the Board finds that the evidence is at least in equipoise as 
to the claim for an increased rating for fragment wounds of 
the left shoulder, left wrist and right hip.  


ORDER

Service connection for residuals of an eye injury is denied.  
Service connection for a skin disability of the feet, claimed 
as jungle rot, is denied.  Service connection for chronic 
obstructive pulmonary disease, to include as being due Agent 
Orange exposure is denied.

A 10 percent rating for residuals of a fragment wound of the 
left shoulder is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

An increased rating for a fragment wound of the right side of 
the face is denied.

A 10 percent rating for residuals of a fragment wound of the 
left wrist is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

A 10 percent rating for residuals of a fragment wound of the 
right hip is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

